DETAILED ACTION
Claims 1-20 are pending.
Priority: July 31, 2020
Assignee: EMC

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim objections
A.Claim 14 is objected to for a typo. Claim 14 recites, ‘wherein decrypting the encrypted data uses the encryption key and the virtual machine address’. 
As per Fig. 6B, step 616 of the spec, claim 14 must recite, ‘wherein decrypting the encrypted data uses the encryption key and the memory module address’.
Appropriate clarification is requested.

B.Claims 7 and 20 recite, ‘sending the decrypted/unencrypted data to a virtual machine’. 
	As per Fig. 6B, step 618 of the spec, the decrypted data is sent to the hypervisor.
Appropriate clarification is requested.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A.Claims 4, 6 recite, ‘prior to receiving the read request’ but it is unclear how this is achieved. There is no support for ‘prior to receiving the read request’ in the spec and/or how ‘prior to receiving’ is determined.
	In the spec, Fig. 6A shows a flowchart of a method of a read request and first step 600 recites that the hypervisor updates the address mapping table for any changes made to memory module layout. Then in second step 601, a read request is received by the hypervisor. ‘Prior’ means ‘coming before in time’. But in this situation, the hypervisor does not know when the read request will be received. There is also no indication in the spec of the hypervisor knowing that a read request is waiting. Hence reciting ‘prior to receiving the read request’ is misleading, indefinite and lacks patentable weight.
	Claims 17, 19 has a similar issue and hence are rejected for the same reason.
	For examination, the spec is followed. i.e. first step 600 is performed because the hypervisor detects a configuration change. The read request comes when it comes.

B.Claims 11, 13 recite, ‘prior to receiving the write request’ but it is unclear how this is achieved. There is no support for ‘prior to receiving the write request’ in the spec and/or how ‘prior to receiving’ is determined.
	In the spec, Fig. 5A shows a flowchart of a method of a write request and first step 500 recites that the hypervisor updates the address mapping table for any changes made to memory module layout. Then in second step 501, a write request is received by the hypervisor. ‘Prior’ means ‘coming before in time’. But in this situation, the hypervisor does not know when the write request will be received. There is also no indication in the spec of the hypervisor knowing that a write request is waiting. Hence reciting ‘prior to receiving the write request’ is misleading, indefinite and lacks patentable weight.
	For examination, the spec is followed. i.e. first step 500 is performed because the hypervisor detects a configuration change. The write request comes when it comes.

C.Claims 1-20 refer to an ‘address mapping table’.
Para-0027 of the spec recites, ‘an address mapping table (e.g., address mapping table (105)) is a data structure that includes data that associates one or more virtual machine address range(s) with one or more corresponding processor address range(s), memory module address range(s), and/or memory module unique identifier(s).	
Given the above recitation, it is unclear how the table is represented especially when ‘includes data that associates’ is unknown.
Fig. 1 of the spec shows the hypervisor in communication with the ‘address mapping table’. Fig. 1 also shows that the hypervisor is connected to a plurality of remote nodes via a network. See Para-0032 of the spec. Each node, as recited in Fig. 2, is an independent storage system running in its own computing environment. Therefore it is unclear if the hypervisor is maintaining one table for each node and the number of address mapping tables increases as more remote nodes are attached to the hypervisor. Accordingly it is unclear if the Fig. 1 address mapping table 105 is a group of tables.
Each node in Fig. 2 has its own hardware which includes the processor, controller and storage, i.e. each node has a very large number of memory modules. Keeping track, by the hypervisor, of all the memory modules in each remote node requires a lot of computing power and time.
Para-0060 of the spec recites, ‘the hypervisor is configured to periodically scan the underlying hardware resources of each operatively connected node to identify any changes in the hardware layout of those nodes.’ Since the hypervisor is connected to a plurality of remote nodes, and each node has a large number of memory modules, the scans adversely affects the performance of the system. In a nutshell, the scan becomes a bottleneck for regular system activities, because the hypervisor needs to maintain the address mapping table. And the severity of the bottleneck increases as more memory modules are added to each node and more remote nodes are added to the hypervisor.
Furthermore, Fig. 1 and the spec recite that each node is an independent computing system connected via a private/public network to the hypervisor. Though the hypervisor may have permission, periodic scans of the hardware layout of remote nodes is a security risk, very time consuming and a waste of network bandwidth. This further diminishes the value of the address mapping table and also diminishes the commercial value of the disclosure.
More importantly, the spec does not give a clear representation of the table at any point in time. For example, claims 5 recites, ‘the configuration change indicates the memory module is installed in the first node and the address mapping table indicates the memory module is installed in a second node.’ And claim 6 recites, ‘in response to the configuration change, updating the address mapping table to indicate that the memory module is installed in the first node.’
A clear representation of the table indicating that the memory module is initially in the second node and then a clear representation of an update of the table to show that the memory module is in the first node to match the configuration change, is missing.
This is a clear indication that the address mapping table has an enablement issue. It has limited utility and its reliability and performance in a real world scenario with a hypervisor and a plurality of remote nodes is unknown. In fact, the spec cannot clearly recite how the hypervisor would represent and update the address mapping table for the claimed two nodes in Fig. 1.
Given the above issues, the address mapping table is a speculative data structure that severely limits the feasibility of the disclosure. Since the table does not improve the disclosure, it lacks patentable weight. Accordingly claims 1-20 are rejected for being indefinite and ambiguous.

D.Claims 1-20 recite a ‘memory module encryption table’.
	Para-0029 of the spec recites, ‘a memory module encryption table (e.g., memory module encryption table (106)) is a data structure that includes data that associates one or more memory module(s) (not shown) with one or more memory module encryption key(s) (not shown), respectively.’
As recited, it is unclear what ‘includes data that associates’ means. 
Para-0065 recites, ‘the hypervisor initially generates and maintains the memory module encryption table to provide a unique encryption key associated with each memory module’. Each remote node in Fig. 1 has a large number of memory modules. Since the hypervisor ‘initially generates’, it is unclear if ‘initially’ an encryption key is assigned to every memory module whether it stores data or not. As recited, this initial discovery of each memory module in a system with a large number of memory modules, and generation of the corresponding encryption key to build the memory module encryption table, by the hypervisor which is not located in the same unit as the memory modules, suggests a waste of computing power, network bandwidth and time. Accordingly the ‘initial generation’ of the table, as performed by the hypervisor, adversely affects the performance of the system. 
In Para-0025, the spec recites that the memory module encryption table is updated by the hypervisor. However in Paras-0060,0061 the spec recites addition or removal of memory modules and updating the address mapping table. The spec does not recite updating the memory module encryption table. So it is unclear when the update of the memory module encryption table happens. Since the hypervisor does not do it, it suggests that the table is not a significant data structure.
Fig. 1 shows the hypervisor connected to a plurality of independent nodes via a network. But it is unclear if Fig. 1, memory module encryption table 106 represents a cumulative table representing all connected nodes or a table for only one node.
In short, a clear representation of the table and its contents is missing. 
Given the lack of disclosure regarding the contents and representation of a very large table, the table weakens the disclosure. As recited, the ‘memory module encryption table’ is just another, undistinguished data structure and since it does not improve the disclosure, the table lacks patentable weight.
Given all of the above issues, claims 1-20 are rejected for being indefinite and ambiguous.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
   A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-10, 14-16 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Pate et al (20120110328) in view of Oshins (20090328074) and Arndt (6877158).

As per Claim 1, Pate discloses a method for decrypting data (Pate, [0140 - VM files/data are decrypted by intercepting a read operation]), comprising:
receiving, by a hypervisor (Pate, [Fig. 2 – hypervisor 102]), a read request (Pate, [0153 - Fig. 9, step 901, intercept hypervisor command to access VM file stored in storage pool 206, thereby implying receiving a read request]) specifying a virtual machine address (Pate, [0009 - A guest operating system 101/Microsoft XP VM is accessed and managed by hypervisor 102 on virtualization server 103]; [0134 – In Fig. 4, if the virtualization server is authenticated and the VM is allowed to run on the hypervisor, CAPS driver 401 allows access to the files that comprise the VM, thereby implying a read access request]; [0146 - When a VM is accessed, CAPS tracks auditing information including the type of access such as read and system information, e.g., diagnostic information about the machine environment; Since the VM is accessed it implies that the VM is identified by a VM address and therefore the read request coming from the VM to the hypervisor specifies a VM address]);
performing a first lookup, in an address mapping table (Pate, [0009 – In Fig. 2, the hypervisor communicates with a physical file system 104 which organizes VM files 105 stored on a local disk/memory module]; [0044 - Storage pool mapper 404 maps components of each VM, i.e., VM files 105 to their various storage pools, wherein each  pool is a memory module]), to identify a memory module address of a memory module associated with the virtual machine address (Pate, [0100 – In Fig. 5, CAFS maps a VM file name through links to a storage pool/memory module]; [0143 - Access to a particular VM is determined by pathname, NFS operations and polices. Here the pathname is a location/address and is interpreted as a memory module address. Also see Fig. 7]);
performing a second lookup to identify (Pate, [0153 - Storage management module 403 determines/identifies whether the policy descriptor for the encrypted VM file 105 is stored locally]) an encryption key associated with the read request (Pate, [0155 – In Fig. 9, step 903, retrieve encryption key from key store]; [0153 - If the policy descriptor is stored locally, storage management module 403 requests secure communications module 405 to retrieve the encryption key for the VM containing the encrypted VM file 105, which is associated with the read request]; [0155 – If not stored locally, in Fig. 9, step 903, secure communication module 405 communicates with external key and policy server 407 to fetch the encryption key for the encrypted VM file 105 associated with the read request, thereby identifying an encryption key associated with the read request]);
generating a decryption request that comprises: the memory module address (Pate, [0154 – In Fig. 9, storage management module 403 obtains the policy descriptor and informs CAFS driver 401 of policies governing access to the encrypted VM file 105, thereby implying that the VM file is stored in a memory module/pool and can be accessed via the memory module address]) and the encryption key (Pate, [0155 – As per Fig. 9, after obtaining it, secure communications module 405 conveys the encryption key to encryption/key management module 406 so that it can be used for decryption, thereby implying the generation of the decryption request with the memory module address and encryption key]); 
sending the decryption request to a first node (Pate, [0156 - In Fig. 9, step 904, CAFS driver 401 accesses through the physical file system the encrypted VM file 105 stored in one storage pool; Here accessing the encrypted VM file implies sending the decryption request]), wherein the first node comprises the memory module (Pate, [0014 - Store the  virtual machine file in a storage pool/memory module of a third computing system/first node]; [0034 - CAFS 203 is implemented between hypervisor 102 and an existing physical file system 104 to control the organization of and access to local and/or remote storage pools 206 in which VM files 105 are stored as VM sets 207]).
Oshins further clarifies,
receiving by a hypervisor (Oshins, [In Fig. 1, Hypervisor/VMM 102]) a read request (Oshins, [0032 – In Fig. 1, device driver 112 initiates a DMA transfer to read data from a hardware device, thereby implying a read request which is eventually received by the hypervisor]) specifying virtual machine address (Oshins, [0048 – In Fig. 8, step 802 represents receiving a range of virtual memory addresses. The range of virtual memory addresses comprises a source/VM as shown in Fig. 1]; [0048 – Fig. 8, step 804 determines whether any of the virtual memory pointed to by the received virtual memory addresses is non-resident. If all of the request addresses are resident, then the received range of virtual memory addresses is transmitted, thereby implying that the hypervisor receives a read request specifying a VM address; Since the claim does not define the format of ‘virtual memory address’, the citation is a valid interpretation]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the virtual memory addresses and address translation of Oshins into the secure storage system of Pate, for the benefit of utilizing a software component inserted into a guest OS to suspend an I/O transaction at the software layer, before the transaction begins, and to ensure that while the transaction is suspended the virtual memory targeted by the transaction is backed by actual physical memory. Suspending the transaction in order to ensure the target virtual memory is committed enables the transaction to take place without interruption, and eliminating the arbitrary latencies caused by the I/O page faults method (Oshins, 0025).
Arndt further clarifies,
performing a first lookup, in an address mapping table, to identify a memory module address of a memory module associated with the virtual machine address (Arndt, [Col. 6, lines 64-67 – In Fig. 4, step 404, the firmware component/hypervisor consults an allocation table to determine whether the resource/memory module/storage pool to which the OS/VM requested access has been allocated to the requesting OS. See step 406]; [Col. 7, lines 8-12 - If the firmware component determines that the requested resource has been allocated to the requesting OS, then the firmware component modifies the page frame table such that the OSs virtual address is mapped to the resources physical address/memory module address. See step 410, thereby identifying the memory module address of the memory module associated with the virtual machine address. Here the combination of the allocation table and the page frame table comprise the address mapping table. Since the claim does not recite the structure of the address mapping table and how the identification of the memory module address is done, the citation is a valid interpretation]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the virtual memory addresses and address translation of Oshins into the secure storage system of Pate, Oshins for the benefit of isolating partition resources from each other while allowing fine grain allocation of resources to partitions or VMs without necessitating the physical movement of the hardware during reconfiguration (Arndt, Col. 2, lines 1-4).

As per Claim 2, the rejection of claim 1 is incorporated and Pate discloses,
wherein the second lookup is performed in a memory module encryption table (Pate, [Claim 1 - Retrieving with a communication module of the first computing system through a secure communication channel an encryption key from a key store on a second computing system and a policy rule from a policy store on the second computing system, wherein the policy rule determines how to store the VM file in the storage pool/memory module; Since the storage of the file/data into the pool/memory module is associated with an encryption key, the above citation associating the storage policy rule and encryption key establishes a memory module encryption table]), and wherein the encryption key is a memory module encryption key (Pate, [0014 - Obtaining from a key management module of the first computing system an encryption key from the communication module]; [0155 – For a read request, in Fig. 9, step 903, secure communication module 405 communicates with external key and policy server 407 to fetch the encryption key for the encrypted VM file 105]; [0149 – For a write request, in Fig. 8, if an encryption key is needed, secure communications module 405 communicates with external key and policy server 407 to fetch the necessary encryption key for the VM file 105 to be stored, thereby implying that the encryption key is associated with the VM file/data to be stored in the pool/memory module]).

As per Claim 3, the rejection of claim 1 is incorporated and Pate discloses,
wherein the second lookup is performed in a virtual machine encryption table (Pate, [0142 - VM set policy and encryption keys, implying an association between the VM and the key thereby establishing a VM encryption table]), and wherein the encryption key is a virtual machine encryption key (Pate, [0142 - During the bootstrap process, CAFS driver 401 starts up, and secure communications module 405 authenticates the virtualization server with key and policy server 407. This authentication allows CAFS driver 401 to make subsequent calls to retrieve policy descriptors and encryption keys as VM sets and VMs are being accessed. Specifically, when a subsequent attempt is made to access a VM, CAFS driver 401 determines whether the request is coming from a previously authorized virtualization server. If so, CAFS driver 401 obtains from encryption/key management module 405 the appropriate VM set policy and encryption keys so that CAFS driver 401 can decrypt data appropriately for VMs that already exist or can know how to store VMs that are being created; Here the association is between the VM and the encryption key]).

As per Claim 8, Pate discloses a method for encrypting data (Pate, [0140 - VM files/data are encrypted by intercepting a write operation]), comprising:
receiving, by a hypervisor (Pate, [Fig. 2 – hypervisor 102]), a write request (Pate, [As per Fig. 2, hypervisor receives the write request from the guest OS/VM]) wherein the write request comprises the data (Pate, [0147 – In Fig. 8, step 801, CAFS driver 401 intercepts a command from hypervisor 102 to store a VM file 105/data, thereby implying a write request]), 
wherein the write request specifies a virtual machine address (Pate, [0009 - A guest operating system 101/Microsoft XP VM is accessed and managed by hypervisor 102 on virtualization server 103]; [0146 - When a VM is accessed, CAPS tracks auditing information including the type of access such as write and system information, e.g., diagnostic information about the machine environment; Since the VM is accessed it implies that the VM is identified by a VM address and the write request coming from the VM to the hypervisor specifies a VM address]);
performing a first lookup, in an address mapping table (Pate, [0009 – In Fig. 2, the hypervisor communicates with a physical file system 104 which organizes VM files 105 stored on a local disk/memory module]; [0044 - Storage pool mapper 404 maps components of each VM, i.e., VM files 105 to their various storage pools, wherein each  pool is a memory module]), to identify a memory module address of a memory module associated with the virtual machine address (Pate, [0100 – In Fig. 5, CAFS maps a VM file name through links to a storage pool/memory module]; [0143 - Access to a particular VM is determined by pathname, NFS operations and polices. Here the pathname is a location/address and is interpreted as a memory module address. Also see Fig. 7]);
performing a second lookup to identify (Pate, [0149 – In Fig. 8, step 803, secure communication module 405 module 405 communicates with encryption/key management module 407 to determine whether an encryption key is needed]) an encryption key associated with the write request (Pate, [0149 - If any encryption key is needed, secure communications module 405 communicates with external key and policy server 407 to fetch the necessary encryption key for the VM file 105 to be stored/written, thereby implying identifying an encryption key associated with the write request]);
generating an encryption request that comprises: the memory module address (Pate, [0151 - In Fig. 8, step 805, storage management module 403 obtains the policy descriptor from secure communication module 405. Storage management module 403 informs CAFS driver 401 how to store the VM file 105 based on the policy descriptor obtained from storage management module 403; Here ‘how to store the VM file’ implies the memory module address/location to store the VM file]) and the encryption key (Pate, [0150 - In step 804, encryption/key management module 406 obtains the encryption key for the VM file 105 to be stored, and then transfers the encryption key to CAFS driver 401, thereby implying the generation of the encryption request with the memory module address and encryption key]); 
sending the encryption request to a first node (Pate, [0152 - In Fig. 8, step 806, CAFS driver 401 transfers the encrypted VM file 105 through the physical file system to a storage pool 206 based on the policies contained within the policy descriptor]), wherein the first node comprises the memory module (Pate, [0014 - Store the  virtual machine file in a storage pool/memory module of a third computing system/first node]; [0034 - CAFS 203 is implemented between hypervisor 102 and an existing physical file system 104 to control the organization of and access to local and/or remote storage pools 206 in which VM files 105 are stored as VM sets 207]).
Oshins further clarifies,
receiving by a hypervisor (Oshins, [In Fig. 1, Hypervisor/VMM 102]) a write request, wherein the write request comprises the data (Oshins, [0032 – In Fig. 1, device driver 112 initiates a DMA transfer to write data to a hardware device, thereby implying a write request which is eventually received by the hypervisor]),
wherein the write request specifies a virtual machine address (Oshins, [0048 – In Fig. 8, step 802 represents receiving a range of virtual memory addresses. The range of virtual memory addresses comprises a source/VM as shown in Fig. 1]; [0048 – Fig. 8, step 804 determines whether any of the virtual memory pointed to by the received virtual memory addresses is non-resident. If all of the request addresses are resident, then the received range of virtual memory addresses is transmitted, thereby implying that the hypervisor receives a read request specifying a VM address; Since the claim does not define the format of ‘virtual memory address’, the citation is a valid interpretation]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the virtual memory addresses and address translation of Oshins into the secure storage system of Pate, for the benefit of utilizing a software component inserted into a guest OS to suspend an I/O transaction at the software layer, before the transaction begins, and to ensure that while the transaction is suspended the virtual memory targeted by the transaction is backed by actual physical memory. Suspending the transaction in order to ensure the target virtual memory is committed enables the transaction to take place without interruption, and eliminating the arbitrary latencies caused by the I/O page faults method (Oshins, 0025).
Arndt further clarifies,
performing a first lookup, in an address mapping table, to identify a memory module address of a memory module associated with the virtual machine address (Arndt, [Col. 6, lines 64-67 – In Fig. 4, step 404, the firmware component/hypervisor consults an allocation table to determine whether the resource/memory module/storage pool to which the OS/VM requested access has been allocated to the requesting OS. See step 406]; [Col. 7, lines 8-12 - If the firmware component determines that the requested resource has been allocated to the requesting OS, then the firmware component modifies the page frame table such that the OSs virtual address is mapped to the resources physical address/memory module address. See step 410, thereby identifying the memory module address of the memory module associated with the virtual machine address. Here the combination of the allocation table and the page frame table comprise the address mapping table. Since the claim does not recite the structure of the address mapping table and how the identification of the memory module address is done, the citation is a valid interpretation]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the virtual memory addresses and address translation of Oshins into the secure storage system of Pate, Oshins for the benefit of isolating partition resources from each other while allowing fine grain allocation of resources to partitions or VMs without necessitating the physical movement of the hardware during reconfiguration (Arndt, Col. 2, lines 1-4).

As per Claim 9, it is similar to claim 2 and therefore the same rejections are incorporated.

As per Claim 10, it is similar to claim 3 and therefore the same rejections are incorporated.

As per Claim 14, Pate discloses a first node (Pate, [Fig. 1 shows a virtualization server/first node]), comprising:
a memory module (Pate, [0009 – In Fig. 1, the hypervisor communicates with a physical file system 104 which organizes VM files 105 stored on a local disk/storage pool/memory module]; [0031 - A storage pool mapper is able to store VM files in a storage pool/memory module. Also see Fig. 7]; [0056 - Storage pool 206 is back-end storage device, including locally attached storage]); 
a processor (Pate, [0110 - Metadata includes virtualization configuration files that inform the hypervisor of the resources that the VM needs to run, e.g., number of CPUs, networking configuration, disk information, etc., thereby implying that the virtualization server includes at least one processor]), 
wherein the processor is configured to perform a method for decrypting data (Pate, [0140 - VM files/data are decrypted by intercepting a read operation]), comprising:
reading using the processor address (Pate, [0138 - A write request is made from hypervisor/ESX Server 10.2.45.67, thereby implying that the read request will also be from the same component and since all components are in the same unit, the virtual address of the hypervisor is also the processor address]) encrypted data from the memory module (Pate, [0156 - In Fig. 9, step 904, CAFS driver 401 accesses/reads through the physical file system the encrypted VM file 105 stored in the storage pool/memory module]); 
decrypting the encrypted data to obtain decrypted data (Pate, [0157 - In Fig. 9, step 905, CAFS driver 401 decrypts the accessed encrypted VM file 105 using the encryption key]),
wherein decrypting the encrypted data uses the encryption key (Pate, [0155 - In Fig. 9, step 903, secure communication module 405 communicates with external key and policy server 407 to fetch the encryption key for the encrypted VM file 105] and the virtual machine address (Pate, [0157 - In Fig. 9, step 905, CAFS driver 41 driver 401 decrypts the accessed encrypted VM file(s) 105 using the encryption key obtained from encryption/key management module 406]; [0099 - CAFS stores a GUID with each VM file. The GUID is a reference to an object/file) that is stored on the key and policy server and used to fetch the associated policy keys when VM files are accessed; Since in step 905 an encrypted VM file is accessed, it implies that decrypting the encrypted data uses the decryption key and the VM address]; [See claim objection: Fig. 6B, step 616 of the spec recites using memory module address]).
Arndt discloses,
performing a third lookup to identify a processor address associated with the memory module address (Arndt, [Col. 4, lines 24-30 – In Fig. 2, partitioned hardware 230/first node includes a plurality of processors 232-238, a plurality of system memory units 240-246, a plurality of input/output (I/O) adapters 248-262, and a storage unit 270. Each of the processors 242-248, memory units 240-246, and I/O adapters 248-262 may be assigned to one of multiple partitions/VMs within logically partitioned platform 200]; [Col. 6, lines 64-67 – With respect to the read request, in Fig. 4, step 404, the firmware component/hypervisor consults an allocation table to determine whether the resource/memory module/storage pool to which the OS/VM requested access has been allocated to the requesting OS. See step 406]; [Col. 7, lines 8-12 - If the firmware component determines that the requested resource has been allocated to the requesting OS, then the firmware component modifies the page frame table such that the OSs virtual address is mapped to the resources physical address. See step 410]; [Col. 3, lines 9-11 – In Fig. 1, processor 101, memory 160, and I/O adapters 120, 128-129 are assigned to logical partition P1/VM; Here since the processor is assigned to the VM, step 410 will be ‘Yes’ and hypervisor will modify the page frame table such that the Oss/VMs virtual address is mapped to the processor’s physical address, thereby implying identifying a processor address]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the virtual memory addresses and address translation of Oshins into the secure storage system of Pate, Oshins for the benefit of isolating partition resources from each other while allowing fine grain allocation of resources to partitions or VMs without necessitating the physical movement of the hardware during reconfiguration (Arndt, Col. 2, lines 1-4).
The remaining limitations are similar to claim 1 and therefore the same rejections are incorporated.

As per Claim 15, it is similar to claim 2 and therefore the same rejections are incorporated.

As per Claim 16, it is similar to claim 3 and therefore the same rejections are incorporated.


Claims 4-6, 11-13, 17-19 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Pate et al (20120110328) in view of Oshins (20090328074), Arndt (6877158) and Jacobs et al (20110173370).

As per Claim 4, the rejection of claim 1 is incorporated and Pate, Oshins, Arndt disclose receiving the I/O request,
Jacobs further discloses,
identifying a configuration change of the memory module (Jacobs, [0003 - Repair or replacement of a hardware component in a running system may require the customer, using platform management interfaces, to de-configure the identified failing hardware component/memory module and remove it from the system without impacting the rest of the running system, thereby implying identifying a failing memory module which needs removal/configuration change]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the memory module management of Jacobs into the secure storage system of Pate, Oshins, Arndt for the benefit of using smart software to take advantage of the higher performance of the hardware by relocating data and page tables amongst memory modules in a virtualized environment maintained by a hypervisor (Jacobs, 0002, 0007).

As per Claim 5, the rejection of claim 1 is incorporated and Pate, Oshins, Arndt disclose receiving the I/O request,
Jacobs further discloses, 
wherein the configuration change indicates the memory module is installed in the first node and the address mapping table indicates the memory module is installed in a second node (Jacobs, [0059 – In Fig. 4, step 402, receiving from the computer processor a hardware interrupt representing a page table miss of a particular entry of the target PPT memory location. The processor triggers a page table miss and a hardware interrupt when attempting to access a PPT entry that is not valid. The miss happened at the target/first node PPT memory location because the PPT entry that the processor is attempting to access has not yet been relocated to the target PPT memory location, leaving only the initial invalidated entry at the target PPT memory location, thereby implying that the memory module is associated with the second/different node]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the memory module management of Jacobs into the secure storage system of Pate, Oshins, Arndt for the benefit of using smart software to take advantage of the higher performance of the hardware by relocating data and page tables amongst memory modules in a virtualized environment maintained by a hypervisor (Jacobs, 0002, 0007).

As per Claim 6, the rejection of claim 1 is incorporated and Pate, Oshins, Arndt disclose receiving the I/O request.
Jacobs further discloses, 
updating, in response to the configuration change, the address mapping table (Jacobs, [0006 - The page tables include a Cache Page Table/CPT and a Physical Page Table/PPT. The CPT includes virtual to logical address mappings and is accessible by an operating system executing in a partition of the virtualized environment maintained by a hypervisor. The PPT includes virtual to physical address mappings and is accessible by a processor; Here updating the address mapping table implies relocating the page tables and data via the CPT and PPT, managed by the hypervisor for each VM. The combination of CPT and PPT comprise the address mapping table. Since the claim does not recite how the table is represented, the citation is a valid interpretation]) to indicate that the memory module is installed in the first node (Jacobs, [0018 - Fig. 1 shows the hypervisor relocating page tables and relocating data between memory modules in a virtualized environment, thereby implying that relocating page tables and data indicates that the memory module is installed in the first/target node; Here computer 182-1/first node and computer 152/second node]; [0023 – As per Fig. 1, hypervisor 102 relocates CPT 126 to RAM 169 and PPT 136 to a target PPT 137 memory location]; [0024 – As per Fig. 1, hypervisor 102 relocates data 142 from RAM 168 to RAM 169; The claim does not indicate how a memory module is moved between nodes. Furthermore, since the claim does not recite how updating the address mapping table indicates that the memory module is moved to the first node, the citation is a valid interpretation]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the memory module management of Jacobs into the secure storage system of Pate, Oshins, Arndt for the benefit of using smart software to take advantage of the higher performance of the hardware by relocating data and page tables amongst memory modules in a virtualized environment maintained by a hypervisor (Jacobs, 0002, 0007).

As per Claim 11, it is similar to claim 4 and therefore the same rejections are incorporated.

As per Claim 12, it is similar to claim 5 and therefore the same rejections are incorporated.

As per Claim 13, it is similar to claim 6 and therefore the same rejections are incorporated.

As per Claim 17, it is similar to claim 4 and therefore the same rejections are incorporated.

As per Claim 18, it is similar to claim 5 and therefore the same rejections are incorporated.

As per Claim 19, it is similar to claim 6 and therefore the same rejections are incorporated.


Claims 7, 20 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Pate et al (20120110328) in view of Oshins (20090328074), Arndt (6877158) and Kadatch et al (20130227303).

As per Claim 7, the rejection of claim 1 is incorporated, and Pate discloses, 
wherein after sending the decryption request to the first node (Pate, [0157 - In Fig. 9, step 905, CAFS driver 401 decrypts the accessed encrypted VM file 105 using the encryption key obtained from encryption/key management module 406, thereby implying that the file is decrypted/unencrypted after sending the decryption request]), the method further comprises:
receiving unencrypted data from the first node (Pate, [0158 - In step 906, CAFS driver 401 transfers the decrypted VM file 105 to hypervisor 102, thereby implying receiving unencrypted data from the pool/first node]); 
Kadatch further discloses,
sending the unencrypted data to a virtual machine, wherein the virtual machine (Kadatch, [0038 – In Fig. 1, VM registry service 118 manages assignments of network addresses, e.g., IP addresses to VMs, thereby implying that the VM has an associated IP address]) sent the read request (Kadatch, [0064 – In Fig. 4, step 420, a snapshot of the data/accounting spreadsheet/unencrypted is provided to the second virtual machine, because the second VM which has an associated IP address, sent the read request. See step 412]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the VM registry service of Kadatch into the secure storage system of Pate, Oshins, Arndt for the benefit of establishing a virtual network pair or VNP between two VMs. In a virtual network, a VNP is used to route traffic between two endpoints using one or more virtual connections or links. The VM registry service manages assignments of network addresses, e.g., IP addresses to VMs, and maintains mappings between VM network addresses on a virtual network and the respective network addresses of the host machines running the VMs (Kadatch, 0038).

As per Claim 20, it is similar to claim 7 and therefore the same rejections are incorporated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177. The examiner can normally be reached M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132